Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art (US 2011/0131549 to Bozak et al., US 2015/0355899 to Agarwal et al., US 2006/0265702 to Isaacson et al. US 2013/0159259 to Hobbs, and US 2016/0253170 to Fardig et al.) discloses or suggests:
receiving, at a production system, a notification of an upcoming transport request from a development system (Agarwal par. [0028] “notifications … that an update is available”, Bozak par. [0033] “The development landscape 202”), the upcoming transport request including a customization to a software application hosted at the production system (Bozak par. [0037] “a user can choose to transport configurations form one landscape system to another landscape system”), the development system having a different configuration than the production system (Bozak par. [0033] “The development landscape 202”, par. [0034] “The production landscape 206”), and the customization includes removing, from the configuration of the software application, a first database table storing a first data, the first data enabling the software application to perform a functionality such that removing the first database table prevents the software application from performing the functionality (e.g. Bozak par. [0053] “a delta of the configuration and necessary configuration steps … are determined”, par. [0032] “configuration repository may store data about which systems exist, transport paths between systems, system roles, technical configurations, business configurations, and other systems data”, Hobbs par. [0030] “the profile”, par. [0032] “this data … is compiled from joining two different database tables”); 
in response to receiving the notification, sending, to the development system, a first request for a content of the upcoming transport request and a data dictionary in order to enable the production system to verify the upcoming transport request including the customization (Agarwal par. [0028] “initiate a request … to obtain a manifest for an update”, Bozak par. [0053] “the existing configuration at the managed system … is compared to the selected configuration requirements”), the verification includes determining, based at least on the data dictionary, that one or more errors are present in the upcoming transport request (Bozak par. [0053] “the existing configuration at the managed system … is compared to the selected configuration requirements”), the data dictionary indicating a dependency between the first database table and a second database 
in response to determining that the upcoming transport request removes the first database table, determining whether another version of the first database table is available (Fardig par. [0101] “if a file is missing from the local file package 135, then only the affected file is restored from the current file package”, Hobbs par. [0030] “a database table is made non-existent”); 
in response to determining that the upcoming transport request removes the first database table and another version of the first database table is not available (Isaacson par. [0055] “if at step 830 dependency validator 130 identifies dependents that must be … included”, Hobbs par. [0030] “a database table is made non-existent”), sending, to the development system, a second request for the development system to modify the upcoming transport request to prevent the removing of the first database table or to extend the separate transport request to include the another version of the first database table (Bozak par. [0053] “a delta of the configuration is calculated and any necessary configuration steps to be performed … are determined based on the delta”, Isaacson par. [0055] “prompts the user to resolve the issues in the selected packages”, Hobbs par. [0030] “a database table is made non-existent”); 
in response to determining that the upcoming transport request removes the first database table but another version of the first database table is using that version (Fardig par. [0101] “if a file is missing from the local file package 135, then only the affected file is restored from the current file package”); 
receiving, at the production system, the upcoming transport request (e.g. Bozak par. [0058] “transport to production”); and
deploying, at the production system, the customization included in the upcoming transport request by at least applying, to a configuration of the software application, the customization included in the transport request (Bozak par. [0058] “steps to enable production use are executed”).

The closest prior art does not fairly disclose or suggest:
determining, based at least on the data dictionary, that one or more errors are present in the upcoming transport request, the data dictionary indicating a dependency between the first database table and a second database table storing a second data also required by the software application to perform the functionality, the one or more errors including the customization removing, from the configuration of the software application, the first database table but not the second database table such that the second database table 
in response to determining that the upcoming transport request removes the first database table, determining whether another version of the first database table is included in a separate transport request being sent to the production system; 
in response to determining that the upcoming transport request removes the first database table and another version of the first database table is not included in the separate transport request, sending, to the development system, a second request for the development system to modify the upcoming transport request to prevent the removing of the first database table or to extend the separate transport request to include the another version of the first database table); 
in response to determining that the upcoming transport request removes the first database table but another version of the first database table is included in the separate transport request, sending, to the development system, a third request for the development system to send the upcoming transport request. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199